Proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of the New York State Department of Social Services, dated November 1, 1983, which, after a fair hearing, inter alia, affirmed the determination of respondent Commissioner of the Suffolk County Department of Social Services to discontinue petitioner’s homemaker services.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination of the State Commissioner finds ample support in the record and, thus, is supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222).
The remaining contention raised by petitioner, that respondent County Commissioner has failed to comply with the State Commissioner’s determination, is not properly before us. Before being permitted to raise this issue in a court of law, petitioner was required to exhaust her administrative remedies (see, Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57). Mollen, P. J., Mangano, Lawrence and Kooper, JJ., concur.